Exhibit 10.1
SEPARATION AGREEMENT AND RELEASE
     This Separation Agreement and Release (hereinafter this “Agreement”) is
entered into this 8th day of February 2008 (hereinafter the “Effective Date”),
by and between Vocus, Inc. (hereinafter “Vocus”) and Robert Lentz (hereinafter
“Employee”).
     WHEREAS, Employee has been employed by Vocus as Chief Technology Officer;
and
     WHEREAS, Employee and Vocus are parties to an Employment Agreement dated
December 6, 2005 (hereinafter the “Employment Agreement”) which is attached
hereto as Exhibit A and is hereby incorporated by reference; and
     WHEREAS, Vocus and Employee have agreed that Employee will cease to be
employed by VOCUS after February 8, 2008; and
     WHEREAS, Vocus and Employee desire to resolve all outstanding issues or
future issues of any kind and reach a full and final settlement as to the
Employment Agreement and all other issues relating to Employee’s employment with
Vocus.
     NOW THEREFORE, for and in consideration of the foregoing and of the terms,
conditions and agreements set forth herein and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Employee and Vocus agree as follows:
I. RESIGNATION. Effective as of February 8, 2008, Employee voluntarily resigns
from his position as Chief Technology Officer, and Vocus hereby accepts his
resignation (hereinafter the “Resignation Date”). It is agreed that effective as
of the Resignation Date, the Employee has no further privileges, duties, or
obligations in his capacity as Chief Technology Officer. The parties agree that
the payment of any sums after the Resignation Date by Vocus to Employee pursuant
to this Agreement shall not be considered wages, and Employee shall be
responsible for any tax liability associated with any payments made to him
pursuant to this Agreement. Vocus shall, however, withhold the ordinary and
customary federal and state taxes to such extent as required by law.
II. CONSIDERATION.
     (A) Health Benefits. Employee, and his qualified beneficiaries, may be
eligible for benefit continuation under Vocus’ group health plan in accordance
with the provisions of the federal Consolidated Budget Reconciliation Act
(“COBRA”). Vocus will pay One Hundred (100%) of Employee’s and Employee’s
qualified beneficiaries’ COBRA costs, including all premiums, for a period of
twelve (12) months following the Resignation Date. Thereafter, Employee and/or
Employee’s qualified beneficiaries shall

 



--------------------------------------------------------------------------------



 



be responsible for the full cost of COBRA coverage should they elect to continue
such coverage.
     (B) Stock Options. Notwithstanding any provisions set forth in any plan
documents or agreements, any stock options granted by Vocus to Employee as of
the Resignation Date shall continue to vest for twelve (12) months following the
Resignation Date, in accordance with the terms and conditions (other than the
vesting terms) of the applicable plan documents associated with any such stock
options, provided that such continued vesting shall only occur if Employee
continues acting as a strategic consultant as set forth in Section III(A) below.
III. CONSULTANT AND BOARD OF DIRECTORS.
     (A) Employee agrees that from the Resignation Date through February 8, 2009
(hereinafter the “Consultation Period”), and for no additional compensation
other than as provided in this Agreement, Employee shall continue as a strategic
consultant of Vocus and, as such, shall make himself available to provide such
advice and assistance as Vocus may from time to time reasonably request during
the Consultation Period. Provided, however, that Employee shall not be required
to work more than eight (8) hours per day, two (2) days per week, eight (8) days
per month or ninety-six (96) days per year as a strategic consultant during the
Consultation Period. During the Consultation Period, Employee shall report
directly to Vocus’ Chief Executive Officer. The parties agree that during the
Consultation Period the relation created by this Agreement is that of contractee
and independent contractor. Employee shall not be an employee of Vocus during
the Consultation Period. During the Consultation Period Employee shall have
control over the manner and means of performing his job functions as a Strategic
Consultant and shall complete it according to his own means and methods of work.
     (B) Employee agrees to continue to serve as a member of Vocus’ Board of
Directors until his current term as a member of the company’s Board of Directors
terminates. For the remainder of his term as a member of Vocus’ Board of
Directors, Employee shall not receive any compensation beyond the compensation
set forth herein and, hereby, waives any rights to any monetary or equity based
consideration normally paid to non-employee members of the company’s Board of
Directors.
     (C) Vocus shall promptly reimburse Employee for all appropriate and
reasonable expenses incurred by Employee in performing services under this
Agreement as a member of Vocus’ Board of Directors and as a strategic
consultant, provided that Employee properly accounts for those expenses in
accordance with Vocus’ policies as they may be amended during the course of this
Agreement.
IV. GENERAL RELEASE BY EMPLOYEE. Except as set forth in Paragraph V below or as
otherwise set forth in this Agreement, Employee on his own behalf and for his
spouse, heirs, successors, assigns, executors and representatives of any kind,
hereby releases and forever discharges Vocus, its subsidiaries and affiliates,
and its

2



--------------------------------------------------------------------------------



 



and their present and former employees, directors, officers, agents,
shareholders, and insurers and each of their respective predecessors, heirs,
executors, administrators, successors and assigns (collectively, the “Released
Parties”), from any and all claims, demands, rights, liabilities, and causes of
action of any kind or nature, known or unknown, arising prior to or on the
execution date of this Agreement, including but not limited to any claims,
demands, rights, liabilities and causes of action arising or having arisen out
of or in connection with his employment or his termination of employment with
Vocus. This release specifically includes, but is not limited to, a release of
any and all claims pursuant to the Age Discrimination in Employment Act
(“ADEA”), 29 U.S.C. § 621 et seq.
V. CLAIMS NOT WAIVED OR RELEASED. This Agreement does not waive any claims that
Employee may have (a) under any worker’s compensation law; (b) under any plan
currently maintained by Vocus that provides for retirement benefits; (c) under
any law or any policy or plan currently maintained by Vocus that provides health
insurance continuation or conversion rights; (d) that Employee by law may not
waive; (e) not arising out of or in connection with his employment or the
termination of his employment; (f) for indemnity for third party claims against
Employee for actions taken while he was an employee or director of Vocus, as
provided under Vocus by-laws or otherwise; (g) for any claims relating to
relating to any stock options granted to Employee by Vocus; and (h) for any
claims relating to any breach of this Agreement by Vocus.
VI. INDEMNIFICATION. Vocus will indemnify and save Employee harmless from and
against every claim, demand, liability, cost (including attorneys’ fees),
charge, suit, judgment and expense of any nature which Employee may pay or incur
as a consequence of serving as a strategic consultant.
VII. NOTICES. Any notice to be given under this Agreement will be in writing,
and will be deemed to have been duly given: (a) when delivered personally;
(b) by facsimile, upon confirmation of receipt; (c) one day after delivery by
overnight courier; or (d) on the fifth day following the date of deposit in the
United States mail if sent first class, postage prepaid, by registered or
certified mail. The addresses for such notices will be as follows:
     For notices and communications to Vocus:
Vocus, Inc.
4296 Forbes Boulevard
Lanham, MD 20706
Facsimile: (301) 459-2827
Attention: Legal Dept.
     For notices and communications to Robert Lentz:
Robert Lentz

3



--------------------------------------------------------------------------------



 



[address]
[address]
Facsimile:                                 
VIII. PREVIOUS AGREEMENTS. With the exception of the Indemnification Agreement
executed by and between the parties dayed December 5, 2005, and as otherwise
specifically provided in this Agreement and Section 18 of the Employment
Agreement, the Employment Agreement and all other agreements between the parties
are hereby terminated and all rights and obligations thereunder are of no
further force or effect. The parties hereto agree and acknowledge that all
notices required pursuant to the Employment Agreement as a condition of
Employee’s resignation of his employment with Vocus have been provided and/or
are hereby waived by Vocus. Employee understands and agrees that this document
and the provisions of the Employment Agreement incorporated herein by reference
contain the entire agreement between Employee and Vocus relating to his ongoing
involvement with Vocus, that this Agreement supersedes and displaces any prior
agreements (other than the provisions of the Employment Agreement incorporated
by reference and the Indemnification Agreement, which shall continue to cover
and apply to all activies of Employee in his role as a member of Vocus’ Board of
Directors) and discussions between Employee and Vocus relating to such matters
and that he may not rely on any such prior agreements and discussions.
IX. GOVERNING LAW. This Agreement will be construed under and governed by the
laws of the State of Maryland, without reference to its conflicts of law
principles.
X. VOLUNTARY AGREEMENT. Employee acknowledges and states that he has read and
understands this Agreement and has entered into it knowingly and voluntarily
with the assistance and upon the advice of counsel of his choice.
XI. CONSIDERATION AND REVOCATION PERIOD. Employee hereby acknowledges that,
among other rights, he is waiving and releasing any rights he may have under
ADEA, that he was given a copy of this Agreement and was given twenty-one
(21) days to review it and consider whether to sign it (even if he chose not to
take the full twenty-one (21) days), and that he was encouraged by Vocus to
consult an attorney during said twenty-one (21) day period about this
Agreement.  Employee further acknowledges that the consideration given for this
release of claims is in addition to anything of value to which he was already
entitled and that the release does not relate to claims under the ADEA that may
arise after this Agreement is executed.  Employee further understands that for a
period of seven (7) days following his execution of this Agreement, he may
revoke this Agreement by doing so in writing and that the Agreement will remain
revocable until the revocation period has expired without revocation.  Any
revocation must be delivered to Vocus in accordance with the Notice provisions
set forth in Paragraph VI.

4



--------------------------------------------------------------------------------



 



XII. WAIVER AND MODIFICATION. Neither this Agreement nor any term or condition
hereof, including, without limitation, the terms and conditions in this
Paragraph XI may be waived or modified in whole or in part as against Vocus or
Employee, except by written instrument duly executed, in the case of waiver, by
the party waiving compliance or, in the case of a modification, by Vocus and
Employee and expressly stating that it is intended to operate as a waiver or
modification, as applicable, of this Agreement.
XIII. SEVERABILITY. In the event that any court or arbitration panel having
jurisdiction shall determine that any restrictive covenant or other provision
contained in this Agreement shall be unreasonable or unenforceable in any
respect, then such covenant or other provision shall be deemed limited to the
extent that such court or arbitration panel deems it reasonable and enforceable,
and so limited shall remain in full force and effect together with all other
provisions of this Agreement. In the event that such court or arbitration panel
shall deem any such covenant or other provision wholly unenforceable, the
remaining covenants or other provisions of this Agreement shall nevertheless
remain in full force and effect.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
written below.

              Vocus, Inc.   Robert Lentz
 
            By:        
 
           
 
           
Date:
      Date:    
 
           

5



--------------------------------------------------------------------------------



 



EXHIBIT A
EMPLOYMENT AGREEMENT

6